DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/16/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings are objected to because figures 9-10 are blank flowcharts. The various steps should contain some description of the steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonas US 2017/0363403.
With regards to claims 1 and 14, Jonas US 2017/0363403 teaches a method a non-transitory computer readable medium with instructions for evaluating measurement data from a measurement of a plurality of workpieces, comprising:
 obtaining a set of measurement data for each of the plurality of workpieces, wherein the set of measurement data corresponds to a plurality of measurement points of the workpieces, and the set of measurement data has, for each measurement point of the workpieces, (88; figure 2) (page 5, paragraph 0088)
at least one measured coordinate (coordinate measuring apparatus; page 5, paragraph 0084) and/or,
 for each measured coordinate, a divergence from a comparison coordinate, and determining a measure of the correlation of the measured coordinates and/or of the divergences for a plurality of the sets of measurement data, in each case in relation to a pair of measurement points that consists of two measurement points of the workpieces. (144; figure 8)
With regards to claim 2, Jonas US 2017/0363403 teaches a at least one subregion of the plurality of workpieces has the same specified shape across the plurality of workpieces. (identical workpieces; paragraph 0019)
With regards to claim 3, Jonas US 2017/0363403 teaches the measure of the correlation includes a correlation coefficient. (known coefficient; Paragraph 0103)
With regards to claim 4, Jonas US 2017/0363403 teaches the measure of the correlation is determined for each of a plurality of pairs of measurement points, and measurement points that are part of a pair of measurement points whose measure of the correlation satisfies a prescribed selection condition are associated with one another. (144; figure 8) (comparing measured value to calibrated values; paragraph 0134)
With regards to claim 5, Jonas US 2017/0363403 teaches a cluster of measurement points is formed and a first measurement point is first of all selected or ascertained for the cluster and then further measurement points are associated with the cluster by checking whether the respective measure of the correlation of the pair of measurement points that consists of the potential further measurement point and the first measurement point satisfies an inclusion condition for including the potential further measurement point in the cluster. (paragraph 0089)
With regards to claim 6, Jonas US 2017/0363403 teaches the cluster is represented graphically and connecting lines from a plurality of the further measurement points of the cluster to the first measurement point are represented together with a representation or partial representation of one of the workpieces or of a specified shape of the workpieces. (paragraphs 0163-0164)
With regards to claim 7, Jonas US 2017/0363403 teaches the cluster is represented graphically; a contour line is produced around all cluster points of the cluster; and a region inside the contour line is represented in a color associated with the cluster. (paragraphs 0163-0164)
With regards to claim 8, Jonas US 2017/0363403 teaches a test schedule that has measurement points to be measured for the measurement of additional workpieces is created or altered taking into consideration the determined measures of the correlation. (88,90; figure 4)
With regards to claim 9, Jonas US 2017/0363403 teaches a distance of the measurement points of the pair from one another is ascertained for each of a plurality of the pairs of measurement points. (error map could show distance from measurement and master workpiece as the coordinates on the map will be a distance apart which would be the error; paragraph 0090)
With regards to claim 10, Jonas US 2017/0363403 teaches the determined measure of the correlation is represented graphically for the plurality of pairs of measurement points on the basis of the ascertained distance between the measurement points of the pair. (paragraphs 0163-0164)
With regards to claim 11, Jonas US 2017/0363403 teaches the obtaining includes performing measurements of the plurality of workpieces to generate the set of measurement data. (88-89; figure 3)
With regards to claim 12, Jonas US 2017/0363403 teaches the obtaining includes retrieving the set of measurement data from storage. (62; figure 2)
With regards to claim 13, Jonas US 2017/0363403 teaches an apparatus for evaluating measurement data from a measurement of a plurality of workpieces, the apparatus comprising: 
at least one data processing computer, (26; figure 2) wherein: 
each workpiece has an associated set of measurement data, wherein the set of measurement data corresponds to a plurality of measurement points of the workpieces, and the set of measurement data has, for each measurement point of the workpieces, at least one measured coordinate and/or, for each measured coordinate, a divergence from a comparison coordinate; (coordinate measuring apparatus; page 5, paragraph 0084) and
 the at least one data processing computer is configured to determine a measure of the correlation of the measured coordinates and/or of the divergences for a plurality of the sets of measurement data, in each case in relation to a pair of measurement points that consists of two measurement points of the workpieces. (144; figure 8)
With regards to claim 15, Jonas US 2017/0363403 teaches obtaining includes performing measurements of the plurality of workpieces to generate the set of measurement data. (88; figure 3)
With regards to claim 16, Jonas US 2017/0363403 teaches the obtaining includes retrieving the set of measurement data from storage. (86; figure 3)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Somerville et al. US 2017/0284785 teaches a method and apparatus for inspecting workpieces.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        July 26, 2022